Citation Nr: 0820747	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a meniscectomy of the left knee.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959, January 1959 to March 1962, and from May 1962 
to February 1964.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which, in 
pertinent part, denied entitlement to increased ratings for 
the veteran's left knee degenerative joint disease and 
meniscectomy residuals.  

In March 2008, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Atlanta RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Throughout the claims period, the veteran's left knee has 
manifested pain and limitation of motion; flexion is not 
limited to 45 degrees and extension is not limited to 15 
degrees; there is no effusion into the joint.

2.  The veteran's left knee instability more nearly 
approximates moderate than severe.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5260, 5261 (2007).  

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a meniscectomy of the left knee have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In a letter issued in August 2003, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in a January 2007 letter.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Augusts 2003 letter told the veteran that to substantiate 
the claims he should submit evidence showing that the 
disabilities had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

The issue currently before the Board is entitlement to 
increased ratings for left knee disabilities.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  
In addition, the veteran has been specifically notified by 
the January 2007 Dingess notification letter that evidence 
demonstrating the effect his disability has had on his 
employment would aid in substantiating his claims.   

The veteran has not been notified that evidence related to 
the effect of his disability on his daily life would aid in 
substantiating his claims.  However, the Board does not find 
that any procedural defect constitutes prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim(s).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life, specifically by his testimony 
during his March 2008 testimony.  The veteran testified as to 
how his left knee instability and pain affected his work, and 
caused his retirement, and how it has affected his activities 
of daily life.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge shows that there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

Additionally, the numerous VCAA letters provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining.

Finally, the September 2003 rating decision and February 2004 
statement of the case included a discussion of the rating 
criteria utilized in the present case.  While such post 
adjudication notice cannot serve as VCAA notice, Pelegrini 
II; it should have served to advise a reasonable person that 
if an increased rating was provided a percentage evaluation 
would be provided under a diagnostic code.  The veteran had a 
reasonable opportunity to participate in the adjudication of 
his claims, inasmuch as they remained pending for years after 
the rating decision and SOC.  The veteran was accordingly 
made aware of the requirements for increased evaluations 
pursuant to Vazquez-Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in August 
2003 and June 2007 to determine the severity of his left knee 
disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Factual Background

Service connection for a left knee disability was granted in 
a May 1995 rating decision and an initial noncompensable 
disability rating was assigned, effective May 6, 1994.  In a 
July 1996 rating decision, an increased rating of 10 percent 
was assigned, also effective May 6, 1994.

Following a March 1998 Board remand, the RO granted a 
separate 10 percent rating for laxity of the veteran's left 
knee in addition to the 10 percent rating for arthritis with 
painful motion.  The Board, in an October 1998 decision, 
recharacterized the veteran's 10 percent rating for laxity as 
residuals for a left knee meniscectomy and granted an 
increased rating of 20 percent.  The RO assigned an effective 
date for this 20 percent rating of May 6, 1994, in a November 
1998 rating decision.  The veteran's current claim for an 
increased rating was received in March 2003.  

In response to his claim for an increased rating, the veteran 
was provided a VA contract examination in August 2003 to 
determine the severity of his left knee disability.  He 
reported experiencing symptoms of constant pain, stiffness, 
and occasional swelling.  He denied incapacitation from his 
left knee.  The veteran stated that due to his knee he was 
unable to climb stairs, shop, garden, mow the lawn, or 
vacuum, and that he lost one year of work.  Upon physical 
examination, the examiner noted that the veteran walked with 
a limp and used a cane to ambulate.  The general appearance 
of the left knee was abnormal with findings of a scar from 
previous surgery.  Flexion of the left knee was to 135 
degrees with pain at the endpoint and extension was to 0 
degrees.  Range of motion was additionally limited by pain 
and lack of endurance.  It was not further limited by 
fatigue, weakness, and incoordination.  Drawer test and 
McMurray test of the left knee were normal.  Locking pain was 
noted.  X-rays showed degenerative changes and possible 
calcium pyrophosphate deposition disease (CCPD).  There was 
no evidence of joint effusion.  The diagnoses were 
degenerative joint disease of the left knee and post-
operative residuals of left knee meniscectomy.  The examiner 
noted that the veteran's condition did not significantly 
affect his employment as he was retired, but that it did 
limit his ability to stand, kneel, and squat.  

Records of outpatient treatment from the Atlanta VA Medical 
Center (VAMC) show that the veteran was noted to have knee 
pain throughout the appeals period.  In June 2007, during a 
primary care examination, the veteran's joints were found to 
be free of pain, swelling, and stiffness with full range of 
motion and no effusion.  

The veteran has also undergone private treatment for his left 
knee disability.  In March 2004 he reported that he had 
retired from his job due to his progressive left knee pain.  
X-rays of the left knee showed significant degenerative 
changes.  On examination, there was no evidence of effusion, 
a negative McMurray's test, and full range of motion.  There 
was a 10 degree extension lag and increased joint laxity on 
the medial compartment.  The diagnosis was traumatic 
arthritis of the left knee and the physician concluded that 
the veteran was experiencing an exacerbation of his 
arthritis.  

One month later, in April 2004, a second private examination 
of the left knee yielded similar findings.  The veteran noted 
that anti-inflammatory medication had helped his symptoms and 
he denied rocking and giving way of the knee.  Range of 
motion was again full with a 10 degree extension lag and 
increased laxity.  

The veteran's most recent VA examination was conducted in 
June 2007.  He reported left knee symptoms of pain with 
bending, prolonged standing and walking, as well as weakness, 
stiffness, and some occasional swelling and redness.  He 
stated that he used a brace and cane for ambulation, and 
denied experiencing flare-ups of pain.  The veteran reported 
that he had worked as a brick mason for 17 years, but was now 
retired.  His left knee disability did not impact his ability 
to perform basic daily activities such as bathing, dressing, 
driving, and cooking.  Upon physical examination, the veteran 
had no tenderness to palpation and crepitus was noted.  There 
was no erythema and no swelling.  Grade 1 laxity of the left 
knee ligaments was observed.  Flexion was 126 degrees with 
slight pain at the terminal point.  Extension was to 0 
degrees with no pain.  Following three repetitions there was 
no pain, fatigue, weakness, lack of endurance, 
incoordination, or additional limitation of motion.  X-rays 
were most consistent with osteoarthritis, but CCPD could not 
be entirely excluded.  The diagnosis was post-traumatic 
osteoarthritis with limited motion and pain.  


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Analysis

The veteran's left knee is currently rated as 10 percent 
disabling for degenerative joint disease under Diagnostic 
Code 5003 and 5010 and as 20 percent disabling for residuals 
of a meniscectomy with moderate laxity under Diagnostic Code 
5257.

Turning first to the veteran's degenerative joint disease, 
the Board notes that a 20 percent rating is warranted under 
Diagnostic Code 5003 when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  While X-rays from the veteran's VA 
examinations and private doctor establish the presence of 
significant degenerative changes and possible CCPD of the 
left knee, there is no evidence of involvement of two or more 
major joints in the veteran's disability.  Therefore, an 
increased rating is not warranted under Diagnostic Code 5003 
for arthritis.  

With respect to limitation of motion, the greatest limitation 
of flexion was noted at the veteran's June 2007 VA 
examination when flexion was measured to 126 degrees with 
pain at the endpoint.  While the examiner found that there 
was no additional loss of motion after three repetitions of 
testing, the August 2003 VA contract examiner did note an 
additional loss of motion due to pain and lack of endurance.  
Although the examiner did not specify the additional loss of 
motion, flexion was measured to 130 degrees, and it is clear 
that even when all pertinent disability factors are 
considered, the veteran's left knee does not manifest 
limitation of flexion to 45 degrees as required for a 
compensable rating under Diagnostic Code 5260.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

In addition, the veteran's private physician noted a 10 
degree lag of extension upon examination in March and April 
2004, and extension that is limited to 10 degrees warrants a 
disability evaluation of 10 percent under Diagnostic Code 
5261.  Although an increased rating is not appropriate based 
on limitation of extension for the veteran's degenerative 
joint disease or residuals of a meniscectomy, as the veteran 
experiences compensable limitation of motion, his 
degenerative joint disease of the left knee is more properly 
rated under Diagnostic Code 5261 for limitation of extension 
rather than Diagnostic Code 5003 for arthritis.  
There were no periods beginning with the one year period 
prior to the veteran's claim when a greater limitation of 
motion was demonstrated; therefore, staged ratings are not 
warranted.  

The Board also finds that an increased rating is not 
warranted for the veteran's left knee under Diagnostic Code 
5257 for recurrent subluxation or instability.  The veteran's 
left knee has been consistently found to manifest laxity; 
however, there is no evidence that it has most nearly 
approximated severe laxity or instability.  McMurray and 
drawer tests of the knee have been negative throughout the 
appeals period, and only Grade 1 laxity was measured at the 
June 2007 VA examination.  Therefore, the evidence of record 
establishes that the veteran's left knee instability most 
nearly approximates the criteria contemplated by the 
currently assigned 20 percent disability evaluation for 
moderate laxity and instability.  There have also been no 
periods when worse instability or subluxation has been 
demonstrated.  Staged ratings for this aspect of the knee 
disability are also not warranted.

Finally, as the evidence does not establish that the veteran 
has dislocated semilunar cartilage or locking of his left 
knee, an increased rating under Diagnostic Code 5258 is not 
warranted.  Furthermore, there is no evidence that the 
veteran has experienced frequent periods of effusion at any 
time throughout the claims period as required under 
Diagnostic Code 5258.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations than those discussed in this decision.  


Extraschedular Considerations

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it. Colayong v. West 12 Vet. App. 
524, 536 (1999).  

The veteran has alleged that his left knee pain resulted in 
his retirement from his employment as a brick mason.  The 
evidence of record indicates that the veteran is out of work 
and includes statements from friends of the veteran that he 
has been unable to bend or lift since his retirement.  The 
medical evidence of record shows that the veteran has some 
limitation of motion and instability of the knee, but there 
is no evidence that the veteran has been hospitalized because 
of his left knee or that the average industrial impairment 
from his disability is in excess of that contemplated by the 
currently assigned disability evaluations.  In addition, the 
June 2007 VA examiner found that the veteran's left knee 
disability did not impact the veteran's ability to perform 
his basic daily activities.  In the absence of evidence of 
exceptional factors, there is no need to remand this matter 
for consideration of an extraschedular rating.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a meniscectomy of the left knee is denied.  



____________________________________________
N.R. ROBIN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


